Case: 20-50870     Document: 00515806306         Page: 1     Date Filed: 04/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                No. 20-50870                                 April 2, 2021
                            consolidated with
                                No. 20-50881                               Lyle W. Cayce
                              Summary Calendar                                  Clerk




   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pablo Calvillo-Palacios,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-62-1
                            USDC No. 4:19-CR-845-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50870      Document: 00515806306             Page: 2   Date Filed: 04/02/2021




                                        No. 20-50870
                                       c/w No. 20-50881


          Pablo Calvillo-Palacios appeals his within-guidelines sentence of 96
   months and three years of supervised release, imposed following his guilty
   plea for illegal reentry after removal from the United States in violation of 8
   U.S.C. § 1326. He also appeals the revocation of his supervised release
   related to his 2015 illegal reentry conviction and his consecutive 24-month
   revocation sentence.
          Raising one issue on appeal, Calvillo-Palacios argues that his illegal
   reentry sentence, imposed under § 1326(b)(2), violates his due process rights
   by exceeding the two-year statutory maximum set forth in § 1326(a) because
   the indictment did not allege a prior conviction necessary for the § 1326(b)(2)
   enhancement. He concedes that this argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224, 226-27 (1998), but seeks to preserve the
   issue for further review.      Agreeing that the issue is foreclosed, the
   Government has moved for summary affirmance and, in the alternative, a
   motion for an extension of time to file a brief.
          Although the appeals of Calvillo-Palacios’s illegal reentry conviction
   and supervised release revocation were consolidated, he does not address the
   revocation in his appellate brief. Consequently, he has abandoned any
   challenge to the revocation or revocation sentence. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir. 1993).
          The parties are correct that Calvillo-Palacios’s argument is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.
   2007). Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED as moot, and the judgment and revocation order are
   AFFIRMED.



                                          2